DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JERMAINE LAMAR WILLIAMSON,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1483

                              [March 17, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312016CF001460A.

  Jermaine Lamar Williamson, Mayo, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Richard Valuntas,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.